EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
In claim 4, line 6, after being, delete “capable of” and insert --configured for--.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone and in combination does not disclose “a  system for non-destructively testing a part comprising an elongate microstructure, said system comprising measuring means of a plurality of echo signals and a plurality of structural noises, each of said plurality of echo signals and each of said plurality of structural noises being measured by each of said plurality of transducer elements, each of said echo signals resulting from the backscatter of elementary ultrasound beams by a defect under the surface of the part and means for determining a direction of elongation of the elongate microstructure when an amplitude of one from among the plurality of structural noises measured is minimal according to said plurality of positions” as recited in claim 4. These limitations are neither taught nor made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861